DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ang (US 2014/0159478; Figure 1 is provided below for reference).
Regarding claim 1, Ang teaches a vehicle (figure 1), comprising:
a battery (10) configured to accumulate electric power for travel of a vehicle (1);
an electric power acquirer (44) configured to acquire charging electric power from outside;
a power supply unit (6) able to provide a power supply from the battery to a device (7) other than a traveling motor (MG);
a first relay (SMR) configured to connect the battery to a power supply line (PL, SL) or to disconnect the battery from the power supply line;

a controller (30) able to execute a first switching control, the first switching control including switching the second relay (CHR) to a connected state with the first relay kept in a connected state,
wherein, in the switching of the second relay (CHR) to the connected state in the first switching control, the controller (30) being configured to reduce a difference between a potential of the second relay on a side on which the electric power acquirer is disposed and a potential of the second relay on a side on which the battery is disposed (Closing the relay CHR will reduce a difference between voltages on opposite sides of the relay, i.e. the same voltage will be present on both sides of the relay.), using electric power inputted from the electric power acquirer (44);
wherein the power supply unit (6) is coupled to the first relay (SMR) at a location (See the circled “location” of lines PL, SL in the figure below) of the power supply line (PL, SL) located between the first relay (SMR) and the second relay (CHR).

    PNG
    media_image1.png
    523
    839
    media_image1.png
    Greyscale

Figure 1 of Ang

As for claim 2, Ang teaches wherein in the first switching control, the controller further performs processing of increasing a load coupled to the power supply line to reduce the potential of the second relay on the side on which the battery is disposed (Increasing a vehicle load, e.g. turning on lights, will increase an amount of power drawn. In this case, the amount of power drawn can be seen on a battery side of the second relay CHR.).
	

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Ang, fails to teach or suggest:
“wherein the controller switches between execution and non-execution of the processing of increasing the load to reduce the potential of the second relay on the side on which the battery is disposed, on a basis of chargeable electric power of the battery.”, as set forth in claim 3;
“wherein, in the first switching control, the controller measures the difference between the potential of the second relay on the side on which the battery is disposed and the potential of the second relay on the side on which the electric power acquirer is disposed, and wherein, wherein on a condition that the difference measured falls within a predetermined range, the controller switches the second relay to the connected state.”, as set forth in claims 4, 5, and 19;
“wherein before switching the second relay to the connected state, the controller determines whether or not the power supply unit is in use, and wherein on a condition that the power supply unit is in use, the controller switches the second relay in accordance with the first switching control, while on a condition that the power supply unit is out of use, the controller switches the second relay in accordance with a second switching control.”, as set forth in claims 7, 8, and 20; and
wherein the electric power acquirer includes a power receiving coil configured to acquire electric power non-contact from a power transmitting coil of ground facilities, wherein the vehicle further includes a charging controller configured to make a first excitation request of the ground facilities to perform lower excitation of the power transmitting coil than is performed during transmission of charging electric power, to make a determination as to alignment of the power transmitting coil and the power receiving coil, and wherein the controller makes, in the first switching control, a second excitation request of the ground facilities to perform excitation that is higher than is performed on the first excitation request and lower than is performed during the transmission of charging electric power.”, as set forth in claims 13 and 14.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 9, 2021